Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  the recitation "an penetration hole" in lines 10 and 11, respectively, should be replaced by -- a penetration hole --.  Appropriate correction is required.
Further, Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuma, US 6,627,133.

Regarding Claim 2, Tuma discloses the manufacturing method of the molded surface fastener according to claim 1, including: molding the primary molded body in the primary molding step (figure 1) using a die wheel 5 provided with an outer side cylindrical body 11 in which a plurality of penetration holes 12 penetrating from an outer peripheral surface to an inner peripheral surface are drilled, and an inner side cylindrical body 13 disposed in close contact with an inner peripheral surface of the outer side cylindrical body concentrically; in which a plurality of concave groove portions 14 are concaved on an outer peripheral surface of the inner side cylindrical body (13); and an outer peripheral edge of an penetration hole (12) in an inner peripheral surface of the outer side cylindrical body includes a part overlapping and crossing the concave groove portion (14) of the inner side cylindrical body (figures 3a - 3c) and a part contacting closely with an outer peripheral surface of the inner side cylindrical body (see figure 1).
Regarding Claim 3, Tuma discloses the manufacturing method of the molded surface fastener according to claim 1, including: molding the primary molded body in the primary molding step (figure 1) using a die wheel 5 provided with an outer side cylindrical body 11 in which a plurality of penetration holes 12 penetrating from an outer peripheral surface to an inner peripheral surface are drilled, and an inner side cylindrical body 13 disposed in close contact with an inner peripheral surface of the outer side cylindrical body concentrically; in which .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677